 



     
EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-2
Record Date: November 30, 2005
Distribution Date: December 20, 2005
Certificateholder Distribution Summary

                                                                               
                                                                               
                    Certificate     Certificate                                
                          Class     Pass-Through     Beginning     Interest    
Principal     Current     Ending Certificate     Total     Cumulative Class    
CUSIP     Description     Rate     Certificate Balance     Distribution    
Distribution     Realized Loss     Balance     Distribution     Realized Loss  
                                                           
A-1
      81744FGY7       SEN       4.37938 %       139,582,222.62        
504,922.93         18,729,443.35         0.00         120,852,779.27        
19,234,366.28         0.00  
A-2
      81744FGZ4       SEN       4.29000 %       78,899,478.11         282,065.63
        5,503,024.33         0.00         73,396,453.78         5,785,089.96    
    0.00  
A-R
      81744FHJ9       REZ       4.04834 %       0.00         0.13         0.00  
      0.00         0.00         0.13         0.00  
X-A
      81744FHD2       IO       0.66833 %       0.00         121,004.15        
0.00         0.00         0.00         121,004.15         0.00  
B-1
      81744FHA8       SUB       4.54938 %       6,016,000.00         22,684.05  
      0.00         0.00         6,016,000.00         22,684.05         0.00  
B-2
      81744FHB6       SUB       4.82938 %       3,266,000.00         13,072.79  
      0.00         0.00         3,266,000.00         13,072.79         0.00  
X-B
      81744FHE0       IO       0.36585 %       0.00         2,814.49        
0.00         0.00         0.00         2,814.49         0.00  
B-3
      81744FHC4       SUB       5.01375 %       1,890,000.00         7,853.89  
      0.00         0.00         1,890,000.00         7,853.89         0.00  
B-4
      81744FHF7       SUB       5.01375 %       1,231,000.00         5,115.42  
      0.00         0.00         1,231,000.00         5,115.42         0.00  
B-5
      81744FHG5       SUB       5.01375 %       687,000.00         2,854.83    
    0.00         0.00         687,000.00         2,854.83         0.00  
B-6
      81744FHH3       SUB       5.01375 %       1,549,605.55         6,439.38  
      0.00         0.00         1,549,605.55         6,439.38         0.00      
                                                         
Totals
                                    233,121,306.28         968,827.69        
24,232,467.68         0.00         208,888,838.60         25,201,295.37        
0.00                                                                

Principal Distribution Statement

                                                                               
                                                                           
Beginning     Scheduled   Unscheduled                                          
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Ending Certificate     Total
Principal Class     Amount     Balance     Distribution   Distribution  
Accretion   Loss     Reduction     Balance     Percentage     Distribution      
                                     
A-1
      202,462,000.00         139,582,222.62         849.49       18,728,593.86  
    0.00       0.00         18,729,443.35         120,852,779.27        
0.596916         18,729,443.35  
A-2
      126,737,000.00         78,899,478.11         486.95       5,502,537.38    
  0.00       0.00         5,503,024.33         73,396,453.78         0.579124  
      5,503,024.33  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      6,016,000.00         6,016,000.00         0.00       0.00       0.00      
0.00         0.00         6,016,000.00         1.000000         0.00  
B-2
      3,266,000.00         3,266,000.00         0.00       0.00       0.00      
0.00         0.00         3,266,000.00         1.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-3
      1,890,000.00         1,890,000.00         0.00       0.00       0.00      
0.00         0.00         1,890,000.00         1.000000         0.00  
B-4
      1,231,000.00         1,231,000.00         0.00       0.00       0.00      
0.00         0.00         1,231,000.00         1.000000         0.00  
B-5
      687,000.00         687,000.00         0.00       0.00       0.00      
0.00         0.00         687,000.00         1.000000         0.00  
B-6
      1,549,605.55         1,549,605.55         0.00       0.00       0.00      
0.00         0.00         1,549,605.55         1.000000         0.00            
                                 
Totals
      343,838,705.55         233,121,306.28         1,336.44       24,231,131.24
      0.00       0.00         24,232,467.68         208,888,838.60        
0.607520         24,232,467.68                                              

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                                                           
Beginning     Scheduled   Unscheduled                                        
Ending             Original Face     Certificate     Principal   Principal      
    Realized     Total Principal     Ending Certificate     Certificate    
Total Principal Class     Amount     Balance     Distribution   Distribution  
Accretion   Loss     Reduction     Balance     Percentage     Distribution      
                                     
A-1
      202,462,000.00         689.424300         0.004196       92.504242      
0.000000       0.000000         92.508438         596.915862         0.596916  
      92.508438  
A-2
      126,737,000.00         622.544940         0.003842       43.416977      
0.000000       0.000000         43,420819         579.124121         0.579124  
      43.420819  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
X-A
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      6,016,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      3,266,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-3
      1,890,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      1,231,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      687,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      1,549,605.55         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000                                              

Interest Distribution- Statement

                                                                               
                                                                               
                                                              Payment          
                                                                          of    
      Non-               Remaining     Ending                       Current    
Beginning     Current   Unpaid   Current   Supported               Unpaid    
Certificate/             Accrual     Certificate     Certificate/     Accrued  
Interest   Interest   Interest     Total Interest     Interest     Notational
Class     Accural Dates     Days     Rate     Notional Balance     Interest  
Shortfall   Shortfall   Shortfall(1)     Distribution     Shortfall(2)    
Balance                                                  
A-1
    11/20/05 – 12/19/05       30         4.37938 %       139,582,222.62        
509,403.00       0.00       0.00       4,480.06         504,922.93         0.00
        120,852,779.27  
A-2
    11/20/05 – 12/19/05       30         4.29000 %       78,899,478.11        
282,065.63       0.00       0.00       0.00         282,065.63         0.00    
    73,396,453.78  
A-R
    N/A       N/A         4.04834 %       0.00         0.00       0.00      
0.00       0.00         0.13         0.00         0.00  
X-A
    11/01/05 – 11/30/05       30         0.66833 %       218,481,700.73        
121,681.74       0.00       0.00       677.59         121,004.15         0.00  
      194,249,233.05  
B-1
    11/20/05 – 12/19/05       30         4.54938 %       6,016,000.00        
22,807.56       0.00       0.00       123.51         22,684.05         0.00    
    6,016,000.00  
B-2
    11/20/05 – 12/19/05       30         4.82938 %       3,266,000.00        
13,143.96       0.00       0.00       71.18         13,072.79         0.00      
  3,266,000.00  
X-B
    11/01/05 – 11/30/05       30         0.36585 %       0.00         2,829.82  
    0.00       0.00       15.32         2,814.49         0.00        
9,282,000.00  
B-3
    11/01/05 – 11/30/05       30         5.01375 %       1,890,000.00        
7,896.65       0.00       0.00       42.76         7,853.89         0.00        
1,890,000.00  
B-4
    11/01/05 – 11/30/05       30         5.01375 %       1,231,000.00        
5,143.27       0.00       0.00       27.85         5,115.42         0.00        
1,231,000.00  
B-5
    11/01/05 – 11/30/05       30         5.01375 %       687,000.00        
2,870.37       0.00       0.00       15.54         2,854.83         0.00        
687,000.00  
B-6
    11/01/05 – 11/30/05       30         5.01375 %       1,549,605.55        
6,474.44       0.00       0.00       35.06         6,439.38         0.00        
1,549,605.55                                                    
Totals
                                          974,316.44       0.00       0.00      
5,488.87         968,827.69         0.00                                        
                     

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                               
                        Beginning             Payment of           Non-        
      Remaining     Ending                       Current     Certificate/    
Current   Unpaid   Current   Supported               Unpaid     Certificate/    
        Original Face     Certificate     Notional     Accrued   Interest  
Interest   Interest     Total Interest     Interest     Notational Class    
Accural Dates     Amount     Rate     Balance     Interest   Shortfall  
Shortfall(1)   Shortfall     Distribution     Shortfall(2)     Balance          
                                       
A-1
    11/20/05 – 12/19/05       202,462,000.00         4.37938 %       689.424300
        2.516043       0.000000       0.000000       0.022128         2.493915  
      0.000000         596.915862  
A-2
    11/20/05 – 12/19/05       126,737,000.00         4.29000 %       622.544940
        2.225598       0.000000       0.000000       0.000000         2.225598  
      0.000000         579.124121  
A-R
    N/A       100.00         4.04834 %       0.000000         0.000000      
0.000000       0.000000       0.000000         1.300000         0.000000        
0.000000  
X-A
    11/01/05 – 11/30/05       0.00         0.66833 %       663.676684        
0.369630       0.000000       0.000000       0.002058         0.367571        
0.000000         590.066291  
B-1
    11/20/05 – 12/19/05       6,016,000.00         4.54938 %       1000.000000  
      3.791150       0.000000       0.000000       0.020530         3.770620    
    0.000000         1000.000000  
B-2
    11/20/05 – 12/19/05       3,266,000.00         4.82938 %       1000.000000  
      4.024483       0.000000       0.000000       0.021794         4.002691    
    0.000000         1000.000000  
X-B
    11/01/05 – 11/30/05       0.00         0.36585 %       1000.000000        
0.304872       0.000000       0.000000       0.001651         0.303220        
0.000000         1000.000000  
B-3
    11/01/05 – 11/30/05       1,890,000.00         5.01375 %       1000.000000  
      4.178122       0.000000       0.000000       0.022624         4.155497    
    0.000000         1000.000000  
B-4
    11/01/05 – 11/30/05       1,231,000.00         5.01375 %       1000.000000  
      4.178123       0.000000       0.000000       0.022624         4.155500    
    0.000000         1000.000000  
B-5
    11/01/05 – 11/30/05       687,000.00         5.01375 %       1000.000000    
    4.178122       0.000000       0.000000       0.022620         4.155502      
  0.000000         1000.000000  
B-6
    11/01/05 – 11/30/05       1,549,605.55         5.01375 %       1000.000000  
      4.178121       0.000000       0.000000       0.022625         4.155496    
    0.000000         1000.000000                                                
   

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable. Per $1 denomination

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    25,289,075.15  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    23,143.99  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    25,312,219.14  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    33,641.10  
Total Administration Fees
    77,282.67  
Payment of Interest and Principal
    25,201,295.37  
 
     
Total Withdrawals (Pool Distribution Amount)
    25,312,219.14  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    5,488.87  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    5,488.87  
 
     

Administration Fees

         
Gross Servicing Fee*
    73,882.98  
Master Servicing Fee
    3,399.69  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    77,282.67  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM
Weighted Average Gross Coupon
    5.383892 %
Weighted Average Net Coupon
    5.003576 %
Weighted Average Pass-Through Rate
    4.986076 %
Weighted Average Remaining Term
    329    
Beginning Scheduled Collateral Loan Count
    653  
Number of Loans Paid in Full
    40  
Ending Scheduled Collateral Loan Count
    613  
 
       
Beginning Scheduled Collateral Balance
    233,121,306.28  
Ending Scheduled Collateral Balance
    208,888,838.60  
Ending Actual Collateral Balance at 30-Nov-2005
    208,890,169.47  
 
       
Monthly P&I Constant
    1,047,252.98  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    25,145,618.05  
 
       
Scheduled Principal
    1,336.44  
Unscheduled Principal
    24,231,131.24  

 



--------------------------------------------------------------------------------



 



                          Group   One   Two   Total
Collateral Description
  Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    5.391545       5.370436       5.383892  
Weighted Average Net Rate
    5.013352       4.986390       5.003576  
Pass-Through Rate
    4.995853       4.968890       4.986076  
Weighted Average Maturity
    325       337       329  
Record Date
    11/30/2005       11/30/2005       11/30/2005  
Principal and Interest Constant
    668,485.79       378,767.19       1,047,252.98  
Beginning Loan Count
    400       253       653  
Loans Paid in Full
    26       14       40  
Ending Loan Count
    374       239       613  
Beginning Scheduled Balance
    148,596,275.57       84,525,030.71       233,121,306.28  
Ending Scheduled Balance
    129,855,832.22       79,022,006.38       208,888,838.60  
Scheduled Principal
    849.49       486.95       1,336.44  
Unscheduled Principal
    18,728,593.86       5,502,537.38       24,231,131.24  
Scheduled Interest
    667,636.30       378,280.24       1,045,916.54  
Servicing Fee
    46,831.71       27,051.27       73,882.98  
Master Servicing Fee
    2,167.03       1,232.66       3,399.69  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    618,637.56       349,996.31       968,633.87  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting — Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    93.720177 %
Pro Rata Subordinate Percent
    6.279823 %

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    80,551,677.04  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  
 
       
Group Two
       
Six-Month Libor Loan Balance
    49,315,155.18  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                            DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL                                                  
                                                      No. of   Principal        
  No. of     Principal           No. of     Principal           No. of    
Principal           No. of     Principal     Loans   Balance           Loans    
Balance           Loans     Balance           Loans     Balance           Loans
    Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    8       3,953,670.06       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       8        
3,953,670.06  
60 Days
    1       1,113,111.24       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       1        
1,113,111.24  
90 Days
    1       232,000.00       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
232,000.00  
120 Days
    1       174,844.15       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  174,844.15  
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    11       5,473,625.45               0         0.00               0        
0.00               0         0.00               11         5,473,625.45  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.305057 %     1.892703 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.305057 %       1.892703 %
60 Days
    0.163132 %     0.532869 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.163132 %       0.532869 %
90 Days
    0.163132 %     0.111063 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.163132 %       0.111063 %
120 Days
    0.163132 %     0.083701 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.163132 %       0.083701 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    1.794454 %     2.620337 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  1.794454 %       2.620337 %                                                  
                                                 

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     23,143.99  

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,639,605.55       7.00832349 %    
92.991677 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,623,605.55       4.12832280 %    
2.880001 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,357,605.55       2.56481179 %    
1.563511 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,467,605.55       1.66002433 %    
0.904787 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,236,605.55       1.07071568 %    
0.589309 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,549,605.55       0.74183262 %    
0.328883 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.741833 %    
10.585023 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                            DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL                                                  
                        Group One                                              
                                      No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal     Loans   Balance           Loans     Balance          
Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    5       3,037,933.74       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       5        
3,037,933.74  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    1       232,000.00       90 Days       0         0.00       90 Days       0
        0.00       90 Days       0         0.00       90 Days       1        
232,000.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    6       3,269,933.74               0         0.00               0        
0.00               0         0.00               6         3,269,933.74  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.336898 %     2.339253 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.336898 %       2.339253 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.267380 %     0.178643 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.267380 %       0.178643 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    1.604278 %     2.517897 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  1.604278 %       2.517897 %                                                  
                                                 

                                                                               
                                            DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL                                                  
                        Group Two                           1.183654%          
                                                      No. of   Principal        
  No. of     Principal           No. of     Principal           No. of    
Principal           No. of     Principal     Loans   Balance           Loans    
Balance           Loans     Balance           Loans     Balance           Loans
    Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    3       915,736.32       30 Days       0         0.00       30 Days       0
        0.00       30 Days       0         0.00       30 Days       3        
915,736.32  
60 Days
    1       1,113,111.24       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       1        
1,113,111.24  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       174,844.15       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  174,844.15  
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    5       2,203,691.71               0         0.00               0        
0.00               0         0.00               5         2,203,691.71  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.255230 %     1.158830 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.255230 %       1.158830 %
60 Days
    0.418410 %     1.408600 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.418410 %       1.408600 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.418410 %     0.221259 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.418410 %       0.221259 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    2.092050 %     2.788689 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.092050 %       2.788689 %                                                  
                                                 

 